Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                        Nos. 3D21-2325, 3D21-2326
                 Lower Tribunal Nos. B20-21201, M20-20052
                            ________________


                            Lamont Collins,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     Appeals from the County Court for Miami-Dade County, Cristina
Rivera Correa, Judge.

     Lamont D. Collins, in proper person.

      Ashley Moody, Attorney General, and Sonia Perez, Assistant
Attorney General, for appellee.


Before EMAS, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.